Case 16-51200   Doc 64-4 Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Loan
                     Mod Agreement - Exhibit D Page 1 of 5
Case 16-51200   Doc 64-4 Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Loan
                     Mod Agreement - Exhibit D Page 2 of 5
Case 16-51200   Doc 64-4 Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Loan
                     Mod Agreement - Exhibit D Page 3 of 5
Case 16-51200   Doc 64-4 Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Loan
                     Mod Agreement - Exhibit D Page 4 of 5
Case 16-51200   Doc 64-4 Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Loan
                     Mod Agreement - Exhibit D Page 5 of 5
